DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10694289 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant of the patented claim language, as mapped in the table below.

Application 15/930957
US Pat. No. 10694289
Claim 1
See claim 1
Claim 2
See claim 1
Claim 3
See claim 2
Claim 4
See claim 3

See claim 4
Claim 6
See claim 5
Claim 7
See claim 6
Claim 8
See claim 7
Claim 9
See claim 8
Claim 10
See claim 9
Claim 11
See claim 10
Claim 12
See claim 11
Claim 13
See claim 12
Claim 14
See claim 12
Claim 15
See claim 2
Claim 16
See claim 3
Claim 17
See claim 7



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 20100246848 B2) in view of Page (US 5430802).

With respect to claim 1, Stanley discloses a system for driving an audio speaker (fig.1 #106) that has an impedance, the system comprising: 
an amplifier (fig.1 #116) having an amplifier input (fig.1 V3(s)) and an amplifier output (fig.1 Vo(s))(Par.[0064]); 
a current sensor (fig.1 #118) having a sensor input coupled to the speaker and a sensor output, the current sensor configured to generate a sensor signal (fig.1 V1(s)) at the sensor output responsive to a current from the audio speaker (Par.[0065]); and 
a compensator circuit (fig.1 #120) having a circuit input (fig.1 V1(s)) coupled to the sensor output and a circuit output (fig.1 V2(s)) coupled to the amplifier input, the compensator circuit configured to supply a compensation signal to the amplifier input by applying a transfer function to the sensor signal (Par.[0066] circuit #120 applies a transfer function H(s) to sensor signal V1(s) to generate compensation signal V2(s), where the compensation signal V2(s) is coupled to the amplifier input #116 via summer #122).
Stanley does not disclose expressly a scaler having an analog input and a scaler output that is an attenuated analog input.
col.6 ln.67-68, col.7 ln.1-12).  
It would have been obvious to a person of ordinary skill in the art to use a scaler at the audio analog input of Stanley as taught by Page.  The motivation for doing so would have been to provide a user the capability to independently adjust the volume of audio programs generated by the speaker, as taught by Page (col.6 ln.67-68, col.7 ln.1-12).

With respect to claim 2, Stanley discloses the system of claim 1, wherein the transfer function is based on the impedance of the audio speaker over a frequency range (Par.[0066] impedance characteristics, which include resistance and inductance characteristics, of loudspeaker #106 are matched via filter #120).

With respect to claim 3, Stanley discloses the system of claim 1, wherein the compensator circuit includes a resistor corresponding to a resistance component of the impedance (fig.13 #1322,1324,1326; Par.[0096-0097]).

With respect to claim 4, Stanley discloses the system of claim 3, wherein the compensator circuit includes an inductor corresponding to an inductance component of the impedance (fig.13 “L”; Par.[0096-0098]).

fig.1 #116), and the compensator circuit includes a second amplifier (fig.13 #1330; Par.[0099]) configured to adjust the compensation signal responsive to a gain factor (Par.[0068] gain of compensation feedback loop is LG(s)).

With respect to claim 6, Stanley discloses the system of claim 5, however does not disclose expressly wherein the gain factor ranges from 0.7 to 0.8.
It would have been an obvious design choice to a person of ordinary skill in the art to set the gain of the second amplifier of Stanley and Page to range from 0.7 to 0.8 to dampen the compensation signal. The motivation for doing so would have been to provide a sufficient gain to achieve the desired flat frequency response.

With respect to claim 7, Stanley discloses the system of claim 1, however does not disclose expressly wherein the amplifier is a linear class-D amplifier.
Official Notice is taken that class-D type amplifiers are well-known in the art and it would have been obvious to a person of ordinary skill in the art to use a class-D amplifier as the amplifier of Stanley and Page. The motivation for doing so would have been to use an amplifier with reduced power consumption.

With respect to claim 8, Stanley discloses the system of claim 1, wherein the current sensor is a shunt resistor current sensor (fig.1 #126; Par.[0065]) or a flux gate current sensor.

Par.[0050]), and the compensator circuit is configured to generate the compensation signal for reducing displacement of the micro-speaker (Par.[0010]).

With respect to claim 10, Stanley discloses the system of claim 1, wherein the speaker is a woofer (Par.[0050]), and the compensator circuit is configured to generate the compensation signal for mitigating low tonal distortion in the audio generated by the woofer (Par.[0010]).

With respect to claim 11, Stanley discloses the system of claim 1, wherein the compensator circuit is configured to flatten sound pressure levels for the speaker (Par.[0048] “equalization”).

With respect to claim 12, Stanley discloses the system of claim 1, wherein the compensator circuit is configured to improve a phase linearity for the speaker (Par.[0048] “phase delay”).

With respect to claim 13, Stanley discloses a speaker driver comprising: 
an amplifier having an input and an output (fig.1 #116); 
a current sensor having a sensor input coupled to the speaker and a sensed speaker current output (fig.1 #118); 
Par.[0066] compensator circuit #120 applies a transfer function H(s) to sensor signal V1(s) to generate compensation signal V2(s), where the compensation signal V2(s) is coupled to the amplifier input #116 via summer #122).
Stanley does not disclose expressly a scaler having an input and an attenuated output. 
Page discloses a system for driving an audio speaker (fig.2 #22), wherein a scaler, such as an input potentiometer, may be provided to attenuate an input audio signal (col.6 ln.67-68, col.7 ln.1-12).  
It would have been obvious to a person of ordinary skill in the art to use a scaler at the audio analog input of Stanley as taught by Page.  The motivation for doing so would have been to provide a user the capability to independently adjust the volume of audio programs generated by the speaker, as taught by Page (col.6 ln.67-68, col.7 ln.1-12).

With respect to claim 14, Stanley discloses the speaker driver of claim 13, wherein the compensation signal is determined by applying a transfer function that is based on the impedance of the speaker over a frequency range (Par.[0066] impedance characteristics, which include resistance and inductance characteristics, of loudspeaker #106 are matched via filter #120).

fig.13 #1322,1324,1326; Par.[0096-0097]).

With respect to claim 16, Stanley discloses the speaker driver of claim 13, wherein the compensator circuit includes an inductor corresponding to an inductance of the impedance (fig.13 “L”; Par.[0096-0098]).

With respect to claim 17, Stanley discloses the speaker driver of claim 13, wherein the current sensor is a shunt resistor current sensor (fig.1 #126; Par.[0065]) or a flux gate current sensor.

Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive.
Regarding the Double Patenting Rejection of claims 1-17, the Applicant has noted in their Remarks, that a Terminal Disclaimer has been submitted so as to overcome the rejection.  The Examiner would like to note that a Terminal Disclaimer has not been filed at this time.  The Double Patenting rejection stands. 

Regarding independent claims 1 and 13 the Applicant argues that the combination of Stanley in view of Page does not show or teach the recited “scaler” in the present claim language.  Furthermore, the Applicant argues that it would have been . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the present combination, the Examiner admits that the teachings of Stanley do not provide a scaler that provides an attenuated output.  However, Page discloses that it is well-known in the art to provide a scaler, that scales an input signal as desired by a user, independently from a signal conditioning subsystem, such as subsystem #36.  Such a “scaler” may be used for volume control as desired by a user (see: Page col.6 ln.67-68, col.7 ln.1-12).  As previously rejected under 35 USC 103, the Examiner maintains that it would have been obvious to a person of ordinary skill in the art to use the scaler of Page at the input to the amplifier subsystem #112 of Stanley, in order to provide an independent volume control of the audio output signals, as desired by a user. 
Furthermore the Applicant asserts that adding a variable resistor to the independently adjust the volume to the teachings of Stanley would render the invention of Stanley inoperable. The Examiner disagrees and asserts that the variable resistor or 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654